712 P.2d 1023 (1986)
Richard G. HELLER, Petitioner,
v.
The PEOPLE of the State of Colorado, Respondent.
No. 84SC394.
Supreme Court of Colorado, En Banc.
January 31, 1986.
*1024 Daniel J. Sears, P.C., Daniel J. Sears, Denver, for petitioner.
Norman S. Early, Jr., Dist. Atty., Brooke Wunnicke, Chief Appellate Deputy Dist. Atty., Valerie Morgan-Alston, Deputy Dist. Atty., Denver, for respondent.
PER CURIAM.
We granted certiorari to consider the decision of the court of appeals in Heller v. People, 698 P.2d 1357 (Colo.App.1984), which affirmed the conviction of the defendant, Richard G. Heller, on four counts of securities fraud. One of the issues on which we granted certiorari was whether the trial court erred in instructing the jury that good faith is not a defense to the charge of fraudulent and other prohibited practices in the sale of securities.
In People v. Riley, 708 P.2d 1359 (Colo. 1985), we held that such an instruction was erroneous and irreconcilable with the requisite culpability for a securities fraud violation. Our holding in Riley is controlling here and requires that the judgment of the court of appeals be reversed. With respect to the other issue on which the writ of certiorari issued, we now discharge the writ as improvidently granted.
The judgment is accordingly reversed, and this case is returned to the court of appeals with directions to remand the case to the district court for a new trial.